


 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), made as of this 30th day of
December, 2011 (the “Effective Date”), is by and among Pharmakon, LLC, an
Illinois limited liability company with its principal offices located at Morris
Corporate Center 1, 300 Interpace Parkway, Parsippany, NJ 07054 (hereinafter
referred to as the “Seller”), Informed Medical Communications, Inc., a Delaware
corporation with its principal offices located at 379 Thornall Street, Edison,
NJ 08837 (hereinafter referred to as the “Buyer”), and PDI, Inc., a Delaware
corporation with its principal offices located at Morris Corporate Center 1, 300
Interpace Parkway, Parsippany, NJ 07054 (hereinafter referred to as “PDI”).  The
Seller, PDI and the Buyer are sometimes collectively referred to herein as the
“Parties,” and are sometimes individually referred to herein as a “Party.”
 
WHEREAS, the Seller and the Buyer have reached an agreement, in accordance with
the terms and conditions set forth herein, with respect to the sale by the
Seller and the purchase by the Buyer of certain of the assets of the Seller
utilized in connection with the operation of its Pharmakon business that is
focused on the creation, design, and implementation of promotional peer
interactive programming targeted at healthcare professionals via
teleconferences, dinner meetings, webcasts, and satellite (the “Business”), and
other related matters, and desire to reduce said agreement to writing; and
 
WHEREAS, PDI is the ultimate parent entity of the Seller and will derive
substantial benefit from the consummation of the transactions contemplated by
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and representations contained herein, and other valuable consideration
contained herein, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound thereby, the Parties hereto hereby agree as
follows:
 
1. Sale of Assets.
 
(a) Purchased Assets.  At the Closing (as hereinafter defined), and pursuant to,
and in accordance with, the terms and conditions of this Agreement, the Seller
shall sell, convey, assign, transfer and deliver to the Buyer, and the Buyer
shall purchase and acquire from the Seller, certain of the assets of the
Business (the “Purchased Assets”) free and clear of any liens, claims, charges,
security interests or other legal or equitable encumbrances, limitations or
restrictions (“Encumbrances”).  The Purchased Assets include and are limited to
the following:
 
(i)  
The written contracts and agreements and the written outstanding proposals and
identified opportunities listed on Schedule 1(a)(i), which shall be assigned by
the Seller to the Buyer subject to the Seller obtaining any required consents
(such written agreements and proposals, the “Contracts”) and all data related to
the Contracts, including contact information and engagement history, which are
maintained by the Seller or PDI;

 
(ii)  
All data and records related to the Purchased Assets, including the client and
customer lists set forth on Schedule 1(a)(ii) (the “Client and Customer Lists”).
Notwithstanding the foregoing, Buyer hereby grants to Seller and PDI a

 

 
 

--------------------------------------------------------------------------------

 





  
limited, perpetual, fully paid-up, non-transferable and non-exclusive license to
use the Client and Customer Lists, and all data related thereto, to conduct
analysis and recommendations on channel preferences to a PDI client, provided
that in no event shall the Seller or PDI be permitted to use the Client and
Customer Lists, or any data related thereto, to directly or indirectly compete
with the Buyer’s Peer Meetings Business (as defined below).  Upon request of
PDI, but in no event more than twice per calendar year, Buyer shall cooperate
with PDI to provide PDI with updated information with respect to the Healthcare
professionals identified on the Client and Customer List that attend Peer
Programs;

 
(iii)  
All corporate names, trademarks, service marks, copyrights, d/b/a’s, Internet
domain names and related websites, IP addresses, logos, symbols, trade dress,
assumed names, fictitious names and trade names associated with the Business,
and to the extent allowable, the Seller's proprietary meeting management
software application related to the Purchased Assets, all of which are listed on
Schedule 1(a)(iii), together with all applications and registrations for all of
the foregoing and all goodwill associated therewith and symbolized thereby,
including, without limitation, all extensions, modifications and renewals of
same (collectively, the “Intellectual Property Assets”).  Subject to Section
3(e) below, the transfer of such Intellectual Property Assets to Buyer will be
at Buyer’s sole cost and expense;

 
(iv)  
All personal and laptop computers, tablets, cell phones, printers, and any other
computer hardware (“Equipment”) utilized by the full-time and contract employees
of the Seller identified on Schedule 15 attached hereto and who accept any offer
of employment from the Buyer.  Subject to Section 3(e) below, such Equipment
shall be provided to Buyer, no later than the second week of January 2012, after
all hard drives, SIM cards, etc. have been “scrubbed” to delete Confidential
Information that is not related to the Purchased Assets;

 
(v)  
the goodwill of the Business, including, without limiting the generality of the
foregoing, the exclusive right of the Buyer to represent itself as continuing
the Business as the successor to the Seller; provided, however, that the Buyer
shall at no time represent that (i) it is an agent, joint venture partner or
other affiliate or associate of the Seller or PDI, or (ii) that the Seller in
any way continues to be associated with the operation of the Business;

 
(vi)  
claims of the Seller, as of the Closing date, against third parties relating to
the Purchased Assets or Assumed Liabilities, whether known or unknown, fixed or
contingent; and

 
(vii)  
All telephone numbers and facsimile numbers (subject to telephone company
consent) and email addresses associated with the Business including, without
limitation, such numbers and e-mail addresses with respect to the full-time and

 

 
2

--------------------------------------------------------------------------------

 


  
contract employees of the Seller identified on Schedule 15 attached hereto who
accept any offer of employment from the Buyer.

 
(b) Excluded Assets. Except for the Purchased Assets described in Section 1(a)
above, no other assets of the Seller are being purchased by the Buyer pursuant
to this Agreement.  Without limiting the generality of the foregoing statement,
the following assets of the Seller are not part of the sale and purchase
contemplated by this Agreement, are excluded from the Purchased Assets and shall
remain the property of the Seller following the Closing (the “Excluded Assets”):
 
(i)  
All cash, cash equivalents and short-term investments;

 
(ii)  
All accounts and notes receivable with respect to services provided by the
Seller under the Contracts prior to Closing Date, as set forth on Schedule
1.1(b) and further described in Section 6 below (the “Accounts Receivable”);

 
(iii)  
All minute books, stock records and corporate seals;

 
(iv)  
All claims for the refund of any federal, state or local taxes with respect to
any period prior to the Closing Date (as hereinafter defined);

 
(v)  
Except as set forth in Section 1(a)(iv) above, all personal and laptop
computers, tablets, cell phones, printers, and any other computer hardware and
business supplies used in the context of the Business;

 
(vi)  
All insurance policies maintained by the Seller and rights thereunder;

 
(vii)  
All corporate names, trademarks, service marks, d/b/a’s, Internet domain names,
IP addresses, logos and symbols with respect to InServe Support Solutions;

 
(viii)  
All rights relating to deposits and prepaid expenses and claims for refunds and
rights to offset in respect thereof; and

 
(ix)  
All rights of the Seller under this Agreement and the Note (as hereinafter
defined).

 
2. Liabilities.  Subject to Section 19, the Buyer shall assume all obligations
and liabilities of the Seller under the Contracts as of the Closing Date (the
“Assumed Liabilities”).  Except for the Assumed Liabilities, the Buyer shall
not, and does not assume, agree to perform or discharge, or indemnify the Seller
against or otherwise have any responsibility for any liabilities, costs,
expenses, or losses of the Seller or claims against the Seller, including,
without limitation, any tax or employment liability.  Without limiting the
generality of the foregoing statement, the following liabilities of the Seller
are not part of the sale and purchase contemplated by this Agreement and shall
remain the sole responsibility of and shall be retained, paid, performed and
discharged solely by the Seller are excluded from the Purchased Assets and shall
remain the property of the Seller following the Closing (the “Excluded
Liabilities”):
 

 
3

--------------------------------------------------------------------------------

 



(i)  
any liability relating to sales or other transactions of the Seller prior to the
Closing;

 
(ii)  
any liability under any Contract that (A) arises from or relates to any breach
by the Seller of its obligations under such Contract that occurred prior to the
Closing or (B) arises from or relates to any event, circumstance or condition
occurring or existing on or prior to the Closing Date that, with notice or lapse
of time, would constitute or result in a breach by the Seller of its obligations
under any such Contract;

 
(iii)  
subject to Section 19, any Liability under any Contract, if the Seller shall not
have obtained, prior to the Closing Date, any Consent required to be obtained
from any person with respect to the assignment to the Buyer of any rights or
obligations under such Contract;

 
(iv)  
any liability for taxes, including, without limitation, (A) any taxes arising as
a result of the operation of the Business or the ownership of the Purchased
Assets prior to the Closing; and (B) any Taxes of the Seller that will arise as
a result of the sale of the Purchased Assets pursuant to this Agreement and the
transactions contemplated hereby; and

 
(v)  
any liability of the Seller with respect to any employee benefit plan or other
arrangement established, maintained, sponsored or contributed to by the Seller,
including any liability arising under any such employee benefit plan or
applicable law, including, without limitation, the WARN Act, as a result of the
termination of any Terminated Employee (as defined below).

 
3. Consideration.  The Buyer shall purchase the Purchased Assets from the Seller
and the Seller shall sell the Purchased Assets to the Buyer in exchange for the
following consideration:
 
(a) Interest in Buyer.  At the direction of the Seller, the Buyer shall deliver
to PDI, a stock certificate issued in the name of PDI representing 160,591
shares of the Buyer’s common stock, par value $0.001 per share (“Buyer Common
Stock”), which shall represent one percent (1%) of the issued and outstanding
shares of the Buyer Common Stock on the Closing Date (the “Certificate”).
Additionally, the Buyer shall deliver to PDI additional shares of Buyer Common
Stock in the event that Net Revenues (as hereinafter defined) derived from
Programs (as hereinafter defined) in the period from January 1, 2012 to December
31, 2012 exceed $2,000,000 in accordance with the following schedule.  During
the period from January 1, 2012 to December 31, 2012, within forty five (45)
days of the close of each calendar month Buyer shall provide the Seller with a
statement of all Net Revenues derived from Programs for those clients listed on
Schedule 2(b).  The additional shares of Buyer Common Stock, if any, shall be
provided by the Buyer to PDI by February 15, 2013.
 
Net Revenue
Equity Compensation
Over $5,000,000
642,365 shares of Buyer Common Stock; or
$4,000,001 - $4,999,000
481,774 shares of Buyer Common Stock; or

 
 
 
4

--------------------------------------------------------------------------------

 
 
$3,000,001 - $3,999,000
321,182 shares of Buyer Common Stock; or
$2,000,000 - $2,999,000
160,591 shares of Buyer Common Stock;



(b) Buyer’s Royalty Payments to Seller.
 
(i)  
The Buyer will pay to the Seller or PDI (if so directed in writing by the
Seller) the following payments:

 
(A)  
A royalty based on the Buyer’s Gross Profit (as hereinafter defined) with
respect to each of the 2012, 2013, 2014, 2015, 2016 and 2017 calendar years
(each a “Royalty Year”, collectively, the “Royalty Years” and the period
commencing on January 1, 2012 and ending on December 31, 2017, the “Term”) that
is derived from all peer-to-peer programs and representative training logistical
support programs of the Seller included in the Purchased Assets (the “Programs”)
that are entered into by the Buyer with any party listed on Schedule 2(b), in
accordance with the following schedule (the “Buyer’s Royalty Payments”):

 
Annual Gross Profit
Buyer’s Royalty Payment
$3,360,000 and above
$1,008,000 plus 30% of Gross Profits in excess of $3,360,000; or
$3,000,000 - $3,359,999
$825,000 plus 27.5% of Gross Profit in excess of $3,000,000; or
$2,640,000 – 2,999,999
$660,000 plus 25.0% of Gross Profit in excess of $2,640,000; or
$2,280,000 - $2,639,999
$513,000 plus 22.5% of Gross Profit in excess of $2,280,000; or
$1,920,000 - $2,279,999
$384,000 plus 20% of Gross Profit in excess of $1,920,000; or
$1,560,000 - $1,919,999
$273,000 plus 17.5 of Gross Profit in excess of $1,560,000; or
$960,000 - $1,559,999
$144,000 plus 15.0% of Gross Profit in excess of $960,000; or
$0 - $959,999
10% of Gross Profit



For the purposes of this Agreement, the term “Affiliate” shall mean any
corporate or non-corporate business entity which controls, is controlled by, or
is under common control with a Party to this Agreement.  A corporation or
non-corporate business entity shall be regarded as in control of another
corporation: (i) if it owns or directly or indirectly controls at least forty
percent (40%) of the voting stock of the other
 

 
5

--------------------------------------------------------------------------------

 



corporation, or (ii) in the absence of the ownership of at least forty percent
(40%) of the voting stock of a corporation or in the case of a non-corporate
business entity, if it possesses directly or indirectly, the power to direct or
cause the direction of the management and policies of such corporation or
non-corporate business entity, as applicable.
 
(B)  
A referral fee equal to ten percent (10%) of the first twelve (12) months of
Buyer’s Net Revenues (as hereinafter defined) derived from Programs brought to
the Buyer from the Seller, PDI or an Affiliate of PDI during the Term (the
“Buyer’s Referral Fee Term”) that are not otherwise accounted for pursuant to
clause (A) above (the “Buyer’s Referral Fee”); provided, however, that the
Seller or PDI shall have the option to extend the Buyer’s Referral Fee Term,
without additional consideration, for ten (10) successive periods of five (5)
years each.

 
(C)  
For purposes of this Agreement, “Gross Profit” shall mean Net Revenue less Cost
of Sales in a given period.  “Net Revenue” shall mean total revenue net of pass
through expenses, discounts and returns in a given period and “Cost of Sales”
shall mean honoraria, moderator charges, teleconference call costs, printing
related to specific projects, other Project related costs, recruiting, and
direct mail costs net of pass through expenses.

 
(ii)  
The Buyer shall make the Buyer’s Royalty Payment and the Buyer’s Referral Fee,
if any, to the Seller or PDI, as the case may be, with respect to a given
Royalty Year (in the case of the Buyer’s Royalty Payment or in any given
calendar year in the case of the Buyer’s Referral Fee) no later than forty five
(45) calendar days following the end of such Royalty Year (in the case of the
Buyer’s Royalty Payment or in any given calendar year in the case of the Buyer’s
Referral Fee), together with a statement, certified by an officer of the Buyer,
that sets forth the calculation and such information as is necessary and
appropriate for the Seller or PDI to confirm the calculation of the Buyer
Royalty Payment or the Buyer’s Referral Fee, if any, for such Royalty Year or
calendar year, as the case may be.  Seller or PDI shall have thirty (30) days to
accept or reject such Buyer Royalty Payment or Buyer’s Referral Fee
calculation.  Notwithstanding the foregoing, within forty-five (45) days of the
close of each calendar quarter, Buyer shall provide Seller with a report of all
Gross Profits derived from Programs for each of those clients listed on Schedule
2(b). Additionally, upon request of PDI, but in no event more than twice per
calendar quarter, Buyer shall cooperate with PDI during the period from January
1, 2012 to December 31, 2012 to provide PDI with updated information with
respect to current programs, proposals and opportunities as defined in Schedule
2(b).

 
(iii)  
The Buyer agrees to keep proper records and books of account in accordance with
U.S. General Accepted Accounting Principles, showing the Gross Profit and Net
Revenue described in Section 3(b)(i) above upon which the Buyer’s

 

 
6

--------------------------------------------------------------------------------

 



 
Royalty Payments or Buyer’s Referral Fee are or is based, and all other
information reasonably necessary for the accurate determination of the Buyer’s
Royalty Payments or Buyer’s Referral Fee to be made to the Seller or PDI
hereunder.

 
(iv)  
Once per calendar year, on ten (10) calendar days’ prior written notice, the
Seller shall have the right to have an independent certified public accounting
firm that has been mutually agreed upon by the Parties (the “Independent
Accounting Firm”) inspect the books and records of the Buyer, during regular
business hours, for the purpose of verifying the completeness and accuracy of
the records relating to Gross Profit and Net Revenue described in Section
3(b)(i)(C) above used in determining the Buyer’s Royalty Payments or the Buyer’s
Referral Fee and any Buyout Payment (as hereinafter defined) made under this
Agreement.  The expense of any such inspection shall be borne by the Seller and
PDI; provided, however, that if the inspection discloses an error in excess of
five percent (5%) in respect of any Buyer’s Royalty Payment, Buyer’s Referral
Fee or Buyout Payment due to the Seller or PDI, then the Buyer shall pay the
full cost of such inspection.  For as long as PDI is a shareholder of Buyer,
Buyer shall provide PDI with (i) consolidated financial statements within forty
five (45) days of the close of each calendar quarter, and (ii) annual audited
(or reviewed if acceptable to Buyer’s principal lender) financial statements
within one hundred and twenty (120) days of the close of each calendar year.

 
(c) Assumed Liabilities.  On and after the Closing Date, the Buyer shall assume
and perform the Assumed Liabilities.
 
(d) Rent of Seller's Facility.  Buyer shall pay to PDI ten thousand dollars
($10,000) as a lease payment for the use of Seller’s facility located at 475
Martingale Road, Suite 200, Schaumburg, IL 60173 (“Seller’s Facility”) during
the month of January, 2012.  Should the Buyer require additional use of the
Seller’s Facility after January 31, 2012, PDI shall lease Seller’s Facility to
Buyer at a rate of two thousand five hundred dollars ($2,500) per week.
 
(e) Technology Management and Support.  From the Closing Date until all the
Purchased Assets are transferred to Buyer's systems, currently anticipated to be
on or before February 03, 2012, the Seller or PDI shall maintain with diligence,
at a cost to be shared equally by the Parties all servers and equipment to
ensure smooth continuation of operations of such Purchased Assets.  Such servers
and equipment shall include the current database server, mail server, web
server, all other production systems, websites, development systems, and other
needed systems.  Any disruptions should be addressed, within acceptable
timelines and communicated to Buyer.  Such diligence and support will also be
extended to all the development systems, users, phone systems, printers, etc.
that are needed for continuing operations at the Seller's Facility rented by
Buyer pursuant to Section 3(d) above.  During this time period between Closing
Date and February 3, 2012, Seller shall provide Buyer with unlimited access to
such database and reasonably assist Buyer in transferring any of the Purchased
Assets from the Seller's systems to the Buyer's systems.  To facilitate such
knowledge transfer, Seller will make available appropriate resources and people
to the Buyer upon completion of the transfer of content to Buyer’s systems until
March 31, 2012 and in accordance with Section 15 below.  If the
 

 
7

--------------------------------------------------------------------------------

 


 Buyer requests any transfer of any Purchased Assets or knowledge transfer,
including any Intellectual Property Assets from Seller's database after March
31, 2012 such transfer will be at Buyer's sole cost and expense.
 
 


 
4. Referral Fees.
 
(a) The Seller and/or PDI will pay the following referral fees to the Buyer (the
“PDI Referral Fees”):
 
 
(i)
ten percent (10%) of Net Revenue derived by the Seller, PDI or any Affiliate of
PDI for the first twelve (12) months from all e-marketing programs through PDI’s
Group DCA subsidiary brought to the Seller, PDI or an Affiliate of PDI by the
Buyer;

 
 
(ii)
one percent (1%) of Net Revenue derived by the Seller, PDI or any Affiliate of
PDI for the first twelve (12) months of any (A) contract sales organization
agreement through PDI and (B) clinical educator program agreements through
EngageCE, brought to the Seller, PDI or an Affiliate of PDI by the
Buyer Notwithstanding the foregoing, the total PDI Referral Fee amount for any
one referral under this Section 9(a)(ii) shall not exceed $150,000; and

 
 
(iii)
two and one-half percent (2.5%) of Net Revenue derived by the Seller, PDI or any
Affiliate of PDI for the first twelve (12) months from all tele-detailing
programs through PDI Voice brought to the Seller, PDI or an Affiliate of PDI by
the Buyer.

 
The PDI Referral Fee(s) shall be payable during the Term (the “PDI Referral Fee
Term”); provided, however, that the Buyer shall have the option to extend the
PDI Referral Fee Term, without additional consideration, for ten (10) successive
periods of five (5) years each.
 
(b) Seller and/or PDI shall make the PDI Referral Fees, if any, to the Buyer
with respect to a given calendar year no later than forty five (45) calendar
days following the end of such calendar year, together with a statement,
certified by an officer of PDI, that sets forth the calculation and such
information as is necessary and appropriate for the Buyer to confirm the
calculation of the PDI Referral Fees for the calendar year.  Buyer shall have
thirty (30) days to accept or reject such PDI Referral Fee
calculation.  Notwithstanding the foregoing, within forty-five (45) days of the
close of each calendar quarter, Seller and/or PDI shall Buyer with a report of
all Net Revenues derived from the programs and agreements identified in Section
4(a) above.
 
(c) PDI agrees to keep proper records and books of account in accordance with
U.S. General Accepted Accounting Principles, showing the Net Revenue described
in Section 4(a) above upon which the PDI Referral Fees are based and all other
information reasonably necessary for the accurate determination of the PDI
Referral Fees to be made to the Buyer hereunder.
 

 
8

--------------------------------------------------------------------------------

 


(d) Once per calendar year, on ten (10) calendar days’ prior written notice, the
Buyer shall have the right to have an Independent Accounting Firm that has been
mutually agreed upon by the Parties inspect the books and records of PDI, during
regular business hours, for the purpose of verifying the completeness and
accuracy of the records relating to Net Revenue described in Section 4(a) above
used in determining the PDI Referral Fees required under this Agreement;
provided, however, that the Buyer shall not be permitted to inspect any
financial or other information of PDI relating to a given fiscal quarter prior
to the filing by PDI with the Securities and Exchange Commission of the Form
10-Q or Form 10-K (in the case of the fourth fiscal quarter) applicable to such
fiscal quarter.  The expense of any such inspection shall be borne by the Buyer;
provided, however, that if the inspection discloses an error in excess of five
percent (5%) in respect of any PDI Referral Fees due to the Buyer, then PDI
shall pay the full cost of such inspection.
 
5. Loan to Buyer.  At the Closing, PDI shall commit to make a loan to the Buyer
that will be funded by PDI within seven (7) business day from the Closing, in
the principal amount of two hundred fifty thousand dollars ($250,000), which
shall be evidenced by a promissory note in the form attached hereto as Exhibit A
(the “Note”).
 
6. Accounts Receivable.  Schedule 1.1(b) shall set forth a complete list of the
Accounts Receivable of the Seller as of the date of this Agreement, for services
performed by the Seller on or prior to the date of this Agreement under the
Contracts, and shall be updated as of the Closing Date to reflect (a) any
Accounts Receivable added to the Seller’s books subsequent to the date of this
Agreement, for services performed by the Seller on or prior to the Closing Date
under the Contracts and (b) any Accounts Receivable existing on the Seller’s
books as of the date of this Agreement and collected in full by the Seller
subsequent to such date but prior to the Closing Date.  The Seller shall have
the right from and after the Closing Date to collect upon the Accounts
Receivable when due in the ordinary course of business consistent with the
Seller’s past practices.  The Parties agree that payments collected by the
Seller from a customer with an Account Receivable shall first be applied toward
such Account Receivable before being applied to any account of such customer on
the books of the Buyer that is created subsequent to the Closing Date.  The
Seller, upon ten (10) days’ prior written notice to the Buyer, may engage a
collection firm or institute litigation with respect to the collection of any of
such Accounts Receivable that were due to Seller as of the Closing, if any, at
the Seller’s sole cost and expense.
 
7. Sale of Buyer’s Business.  In the event that at any time after the Closing
Date and prior to January 1, 2018, the Buyer either (i) sells substantially all
of its assets or (ii) undergoes a change of control (whether by merger,
consolidation or otherwise) whereby the holders of the shares of the Buyer
Common Stock on the date hereof collectively hold less than fifty-one percent
(51%) of the issued and outstanding shares of the Buyer Common Stock (each a
“Sale Transaction”), the Buyer shall pay to the Seller a buyout payment (the
“Buyout Payment”), as follows:
 
(a) if a Sale Transaction occurs on or after January 1, 2012 but on or before
December 31, 2012, an amount equal 2.75 times an amount equal to the Buyer’s
Royalty Payment which would be payable if such payment were calculated based on
the annualized Gross Profit  generated from all Programs from the Closing Date
to the closing date of the Sale Transaction;
 
(b) if a Sale Transaction occurs on or after January 1, 2013 but on or before
December 31, 2013, an amount equal to 2.75 times an amount equal to the Buyer’s
Royalty Payment which would
 

 
9

--------------------------------------------------------------------------------

 



be payable if such payment were calculated based on the Gross Profits generated
from all Programs in the twelve (12) whole calendar months immediately preceding
the closing date of the Sale Transaction;
 
(c) if a Sale Transaction occurs on or after January 1, 2014 but on or before
December 31, 2014, an amount equal to 2.25 times an amount equal to the Buyer’s
Royalty Payment which would be payable if such payment were calculated based on
the Gross Profits generated from all Programs in the twelve (12) whole calendar
months immediately preceding the closing date of the Sale Transaction;
 
(d) if a Sale Transaction occurs on or after January 1, 2015 but on or before
December 31, 2015, an amount equal to 1.75 times an amount equal to the Buyer’s
Royalty Payment which would be payable if such payment were calculated based on
the Gross Profits generated from all Programs in the twelve (12) whole calendar
months immediately preceding the closing date of the Sale Transaction;
 
(e) if a Sale Transaction occurs on or after January 1, 2016 but on or before
December 31, 2016, an amount equal to 1.25 times an amount equal to the Buyer’s
Royalty Payment which would be payable if such payment were calculated based on
the Gross Profits generated from all Programs in the twelve (12) whole calendar
months immediately preceding the closing date of the Sale Transaction; or
 
(f) if a Sale Transaction occurs on or after January 1, 2017 but on or before
December 31, 2017, an amount equal to 0.75 times an amount equal to the Buyer’s
Royalty Payment which would be payable if such payment were calculated based on
the Gross Profits generated from all Programs in the twelve (12) whole calendar
months immediately preceding the closing date of the Sale Transaction;
 
provided, however, that the Buyout Payment shall not be due or owing in the
event that a Sale Transaction shall be consummated at a time following the
termination and cessation by the Buyer of the Buyer’s peer meetings business
that is focused on the creation, design, and implementation of promotional peer
interactive programming targeted at healthcare professionals via
teleconferences, dinner meetings, webcasts, and satellite (“Peer Meetings
Business").  The Buyer shall provide the Seller no less than forty-five (45)
calendar days’ prior written notice of the cessation by the Buyer of the Buyer’s
Peer Meetings Business.  Upon the payment of the Buyout Payment in connection
with a Sale Transaction by the Buyer to PDI in accordance with this Section 7
this Agreement shall terminate and be of no further force or effect.
 
8. Preferred Pricing.  The Buyer shall perform services for Seller and PDI not
related to its Peer Meetings Business but rather for novel education and
training programs at its “best client pricing” rates, but in no event less than
a rate of eighty-five percent (85%) of the Buyer’s standard rates for such
services during the Term or for such longer period as the parties may mutually
agree in writing prior to the expiration of the Term.  Notwithstanding the
foregoing, should PDI or Seller include the Buyer’s Peer Meetings Business as
part of a PDI (or an Affiliated company) integrated offering, Buyer shall
perform the Programs at is “best client pricing” rates rather than in
consideration for the PDI Royalty Payment.
 

 
10

--------------------------------------------------------------------------------

 



9. Representations of the Seller.  The Seller represents and warrants to the
Buyer as of the date hereof as follows:
 
(a) Corporate Existence.  The Seller is a limited liability company, duly
organized, validly existing and in good standing in the state of Illinois, with
full limited liability company power and authority to conduct the Business as it
is now being conducted, to own, lease or use its properties and assets, and to
perform all of its obligations under this Agreement.  The Seller is qualified as
a foreign limited liability company in all jurisdictions where such
qualification is required.  The Seller has not taken any action, nor is it aware
of any action, that would adversely affect the Seller’s status as a validly
existing limited liability company under the laws of the state of Illinois, or
that would adversely affect the Seller’s qualification as a foreign limited
liability company in any jurisdiction where so qualified.
 
(b) Enforceability; Authority.  This Agreement has been duly and validly
executed and delivered by the Seller and constitutes a legal, valid and binding
obligation of the Seller, enforceable against it in accordance with its terms,
subject as to the enforceability thereof to (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally, and (ii) the discretion that a
court may exercise in the granting of equitable remedies such as specific
performance and injunction.  The Seller has taken all necessary limited
liability company action to authorize the execution, delivery and performance of
this Agreement by the Seller and the consummation of the transactions
contemplated hereby.  Upon execution and delivery by the Seller of the Bill of
Sale (as hereafter defined) and the Assignment and Assumption Agreement (as
hereafter defined), each shall constitute, a legal, valid and binding obligation
of the Seller, enforceable against it in accordance with its terms subject as to
the enforceability thereof to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (ii) the discretion that a court may exercise
in the granting of equitable remedies such as specific performance and
injunction.
 
(c) Title to Purchased Assets.  The Seller has good and marketable title to all
of the Purchased Assets, free and clear of all Encumbrances, and the Seller will
transfer to the Buyer good and marketable title to the Purchased Assets free of
all Encumbrances.  No licenses, approvals, consents, franchises, authorizations,
and other permits of, to, from or with, any governmental body are required in
order to conduct the Business as currently conducted.
 
(d) Conduct of Business.  The Seller has complied with, and the Business is in
compliance with, all applicable municipal, state and federal laws, rules and
regulations.  No event has occurred, and no condition or circumstance exists,
that would (with or without notice or lapse of time) constitute or result
directly or indirectly in a violation by the Seller of, or a failure on the part
of the Seller to comply with, any applicable legal requirement which would
materially and adversely affect the Purchased Assets, and the Seller has not
received, at any time, any notice or other communication (in writing or
otherwise) from any governmental authority or other person regarding any actual,
alleged, possible or potential violation of, or failure to comply with, any
applicable legal requirement.
 
(e) Contracts.  The Seller has delivered to the Buyer a correct and complete
copy of each Contract.  Each Contract is valid, binding and enforceable against
the Seller, and to the knowledge of the Seller, the other parties thereto in
accordance with its terms (subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium or similar or other laws), in full force
and effect
 

 
11

--------------------------------------------------------------------------------

 
 
on the date hereof and the Seller has not received any notice to the
contrary.  The Seller has performed all obligations required to be performed by
it under, and is not in material default or breach of or in respect of, any
Contract and no event has occurred which, with due notice or lapse of time or
both, would constitute such a default.  The Seller has not received payment
under any Contract for any services which have not been performed by the
Seller.  To the Seller’s knowledge, no party to any Contract is renegotiating,
or has the right under the terms of any Contract to renegotiate, any amount paid
or payable under any Contract or any other material term or provision of any
Contract.
 
(f) No Conflict.  The execution, delivery and performance of this Agreement by
the Seller, and the consummation of the transactions contemplated hereby and
thereby, will not (or would not with the giving of notice, the lapse of time or
the happening of any other event or condition), to the Seller’s knowledge: (i)
result in the creation of any encumbrance upon the Purchased Assets; (ii) result
in a breach or a violation of, or conflict with any of the terms or provisions
of the Seller’s certificate of organization or operating agreement; or (iii)
give any person or entity the right to prevent, delay or otherwise interfere
with the transactions contemplated hereby.
 
(g) Notices and Consents.  The Seller is not required to give any notice to or
obtain any consent or approval from any person, entity or governmental authority
in connection with the sale of the Purchased Assets to the Buyer, except for the
notices, consents and approvals listed on Schedule 9(g).
 
(h) Absence of Proceedings.  There is no pending action, suit or proceeding, and
to the Seller’s knowledge no person, entity or governmental body has threatened
to commence any action, suit or proceeding, that involves the Seller, and which
is related to the Business or the Purchased Assets or that challenges, or may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the transactions contemplated by this Agreement.  Neither the
Seller nor the Purchased Assets are subject to any legally binding judgment,
order or decree entered in any lawsuit or proceeding relating to the Business or
the Purchased Assets or any part thereof.
 
(i) Intellectual Property Assets.  Except as set forth in Section 1(b)(vii), the
Intellectual Property Assets contain all of the intellectual property rights
necessary for the operation of the Business as currently conducted, other than
any immaterial intellectual property rights.  To the Seller’s knowledge, the
Intellectual Property Assets do not and have not interfered with, infringed
upon, misappropriated or otherwise come into conflict with any intellectual
property rights of third parties, and the Seller has not received any charge,
complaint, claim, demand or notice alleging any such interference, infringement,
misappropriation or violation.  To the Seller’s knowledge, no person is
infringing or otherwise violating the Intellectual Property Assets.
 
(j) No Untrue Statements.  No representation or warranty or other statement made
by the Seller in this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary to make any such statement not
misleading.
 
10. Representations of PDI.  PDI represents and warrants to the Buyer as of the
date hereof as follows:
 
    (a) Corporate Existence.  PDI is a corporation duly organized, validly
existing and in good standing in the state of Delaware, with full corporate
power and authority to conduct its business as it
 
12

--------------------------------------------------------------------------------

 

is now being conducted, to own, lease or use its properties and assets, and to
perform all of its obligations under this Agreement.
 
(b) Enforceability; Authority.  This Agreement has been duly and validly
executed and delivered by PDI and constitutes a legal, valid and binding
obligation of PDI, enforceable against it in accordance with its terms, subject
as to the enforceability thereof to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (ii) the discretion that a court may exercise
in the granting of equitable remedies such as specific performance and
injunction.  PDI has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement by PDI and the
consummation of the transactions contemplated hereby and thereby.  Upon
execution and delivery by PDI of the Bill of Sale (as hereafter defined) and the
Assignment and Assumption Agreement (as hereafter defined), each shall
constitute, a legal, valid and binding obligation of PDI, enforceable against it
in accordance with its terms subject as to the enforceability thereof to (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.
 
(c) Accredited Investor.  PDI is an “accredited investor,” as such term is
defined in Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended (the “Securities Act”), is
experienced in investments and business matters and, with its representatives,
has such knowledge and experience in financial, tax and other business matters
as to enable it to utilize the information made available by the Buyer to
evaluate the merits and risks of and to make an informed investment decision
with respect to the Buyer Common Stock being issued hereunder.  PDI has the
authority and is duly and legally qualified to purchase and own the Buyer Common
Stock being issued to it hereunder.  PDI is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
 
(d) Restricted Securities.  PDI acknowledges that the Buyer Common Stock
acquired hereunder has not been registered under the Securities Act, or the
securities laws of any state or other jurisdiction and cannot be disposed of
unless subsequently registered under the Securities Act and any applicable state
laws or an exemption from such registration is available and that the
Certificate will be legended as such.  PDI acknowledges that the Company has no
obligation to register or qualify the Buyer Common Stock.
 
(e) No Conflict.  The execution, delivery and performance of this Agreement by
PDI and the consummation of the transactions contemplated hereby and thereby
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition), to PDI’s knowledge: (i) result in
the creation of any Encumbrance upon the Purchased Assets; (ii) give any person
or entity the right to prevent, delay or otherwise interfere with the
transactions contemplated hereby or thereby or (iii) result in a breach or a
violation of, or conflict with any of the terms or provisions of the Buyer’s
certificate of incorporation or bylaws.
 
 
(f) No Consents.  PDI is not and will not be required to give notice to or
obtain any consent from any person, entity or governmental authority in
connection with the sale by the Seller of the Purchased Assets to the Buyer.
 
 
13

--------------------------------------------------------------------------------

 
 
 
(g) Absence of Proceedings.  There is no pending action, suit or proceeding, and
to PDI’s knowledge no person, entity or governmental body has threatened to
commence any action, suit or proceeding, involving PDI, the Business or the
Purchased Assets or that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the transactions
contemplated by this Agreement.
 
(h) No Untrue Statements.  No representation or warranty or other statement made
by PDI in this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make any such statement not
misleading.
 
11. Representations of the Buyer.  The Buyer represents and warrants to the
Seller and PDI as of the date hereof as follows:
 
(a) Corporate Existence.  The Buyer is a corporation duly organized, validly
existing in good standing in the state of Delaware, with full corporate power
and authority to conduct its business as it is now being conducted, to own,
lease or use its properties and assets, and to perform all of its obligations
under this Agreement.
 
(b) Enforceability; Authority.  This Agreement has been duly and validly
executed and delivered by the Buyer and constitutes a legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms,
subject as to the enforceability thereof to (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally, and (ii) the discretion that a
court may exercise in the granting of equitable remedies such as specific
performance and injunction.  The Buyer has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
Note by the Buyer and the consummation of the transactions contemplated hereby
and thereby.  Upon execution and delivery by the Buyer of the Note, the Bill of
Sale (as hereafter defined) and the Assignment and Assumption Agreement (as
hereafter defined), each shall constitute, a legal, valid and binding obligation
of the Buyer, enforceable against it in accordance with its terms subject as to
the enforceability thereof to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (ii) the discretion that a court may exercise
in the granting of equitable remedies such as specific performance and
injunction.
 
(c) No Conflict.  The execution, delivery and performance of this Agreement and
the Note by the Buyer and the consummation of the transactions contemplated
hereby and thereby will not (or would not with the giving of notice, the lapse
of time or the happening of any other event or condition), to the Buyer’s
knowledge, (i) give any person or entity the right to prevent, delay or
otherwise interfere with the transactions contemplated hereby or thereby or (ii)
result in a breach or a violation of, or conflict with any of the terms or
provisions of the Buyer’s certificate of incorporation or bylaws.
 
(d) Certificate.  Upon the issuance by the Buyer of the shares of Buyer Common
Stock represented by the Certificate, such shares shall have been duly
authorized, validly issued, fully paid and non-assessable.  The issuance by the
Buyer of the shares of Buyer Common Stock represented by the Certificate shall
not (i) result in a violation of any preemptive or other similar rights of the
holders of any securities of the Buyer, (ii) subject the Seller to personal
liability by reason of being a holder of such shares or (iii) result in a
violation of Section 5 under the Securities Act of 1933, as amended.
 
 
14

--------------------------------------------------------------------------------

 
(e) No Consents.  The Buyer is not and will not be required to obtain any
consent from any person, entity or governmental authority in connection with the
purchase of the Purchased Assets from the Seller.
 
(f) Absence of Proceedings.  There is no pending action, suit or proceeding, and
to the Buyer’s knowledge no person, entity or governmental body has threatened
to commence any action, suit or proceeding, involving the Buyer that challenges,
or may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated by this Agreement or the
Note.
 
(g) No Untrue Statements.  No representation or warranty or other statement made
by the Buyer in this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary to make any such statement not
misleading.
 
12. Referral Fees.  For purposes of determining whether any Buyer's Referral Fee
or PDI Referral Fees, as the case may be, will be due and payable pursuant to
the terms of this Agreement, each Party agrees that it shall provide prompt
written notice to the other Party of any opportunity such Party desires to bring
to the other Party for purposes of earning a Buyer's Referral Fee or PDI
Referral Fees, as the case may be, under this Agreement (an "Opportunity
Notice").  Upon delivery of an Opportunity Notice, the Parties agree to work in
good faith to evaluate the potential opportunity and unless the target of the
potential opportunity is already a client of the other Party, use commercially
reasonable efforts to enter into a program, agreement or other arrangement with
such target which would result in a Buyer's Referral Fee or PDI Referral Fees,
as the case may be, being payable under this Agreement.
 
13. Payment of Taxes.  Each Party shall be responsible for any taxes assessed on
such Party of any kind, including federal, state and local sales taxes, if any,
arising from or in connection with the transactions contemplated hereunder and
shall be paid by the Party to whom the respective agency has assigned
responsibly.  Each Party hereby indemnifies the other from and against any
liability, loss, expense, interest and penalties in connection therewith.
 
14. Taxes Associated with Operations Prior to Closing Date.  The Seller shall be
responsible for the timely filing of all returns to taxing authorities and the
payment of all local, state and federal taxes owed in connection with the
operation of the Business prior to the Closing Date (“Pre-Closing Taxes”).  The
Seller hereby waives the requirement of Buyer with the applicable provisions of
the laws of the state of Illinois regarding bulk transfers and any similar laws
regarding the transfer of assets (“Transfer Laws”).  The Seller shall indemnify
and defend the Buyer from any loss, liability, expense or damage suffered by the
Buyer arising from the failure on the part of the Seller to file all tax returns
and pay all Pre-Closing Taxes or the Buyer to comply with any Transfer Laws in
connection with the transactions contemplated by this Agreement, to the extent
that such failure results in the Buyer becoming liable for any Pre-Closing Taxes
or other tax or assessment under the Transfer Laws, all in accordance with the
indemnification provisions set forth in Section 20.
 
15. Employee Matters.  The Buyer shall offer employment beginning the first
business day after the Closing Date to the employees of the Seller who are set
forth on Schedule 15, with the full time employees’ compensation being on terms
that are substantially similar to such employees’ current employment with the
Seller.  Should such employees not accept employment offered by the Buyer,
 
 
 
15

--------------------------------------------------------------------------------

 
 
Seller will be responsible for severance payments to such employees.
Furthermore, if within six (6) months after Closing either Eli Lilly and Company
or Takeda Pharmaceuticals North America, Inc. do not consent to the assignment
of their agreements with Seller to the Buyer or Buyer experiences a significant
reduction in business due to market dynamics then, the Buyer shall have the
right to downsize those full-time employees listed on Schedule 15, with the
Parties sharing the cost of severance payments for those affected employees. In
such case, the severance to which an affected employee will be entitled shall be
calculated utilizing both the Seller’s severance methodology and the Buyer's
severance methodology.  The Buyer shall pay severance to the affected employee
in accordance with its methodology; provided that in the event that the amount
of severance due to any affected employee when calculated using the Seller's
methodology is more than when calculated using the Buyer's methodology, then PDI
will pay the balance of the severance amount as calculated in accordance with
the Seller's methodology to the affected employee.
 
After the Closing, the Buyer shall retain Bob Terrell as an employee for a
period of thirty (30) days. PDI and Buyer shall share equally in the salary and
payroll taxes associated with Mr. Terrell’s thirty day employment.  In addition,
the Seller will provide the Buyer with one IT consultant through February 17,
2012 and one web programmer on a contract basis through March 31, 2012, at the
Seller’s expense.
 
16. Closing.  The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place no later than December 31, 2011 (the “Closing
Date”), at which time (a) the Buyer shall deliver to the Seller and PDI (i) the
Note, (ii) the Certificate, (iii) a Bill of Sale in the form attached hereto as
Exhibit B (the “Bill of Sale”) and (iv) an Assignment and Assumption Agreement
in the form attached hereto as Exhibit C and pursuant to which the Seller shall
assign to the Buyer and the Buyer shall assume each of the Contracts (the
“Assignment and Assumption Agreement”) and, each executed by a duly authorized
representative of the Buyer, and (b) the Seller shall deliver the tangible
Purchased Assets to the Buyer, together with (i) the Bill of Sale, and (ii) the
Assignment and Assumption Agreement, each executed by a duly authorized
representative of the Seller.
 
17. Conditions to Buyer’s Obligations.  The obligations of the Buyer under this
Agreement are subject to the satisfaction of each of the following conditions on
the Closing Date (any of which may be waived in writing in whole or in part by
the Buyer):
 
(a) All representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects on the date hereof, and shall
continue to be true and correct in all material respects on the Closing Date as
though such representations and warranties were made  on and as of that date.
 
(b) The Seller shall have performed and complied with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by
the Seller on or prior to the Closing Date.
 
(c) The Business shall not have been adversely affected in a material manner as
a result of any transaction or event occurring between the date hereof and the
Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
(d) The full-time employees of the Seller listed on Schedule 15 shall have
agreed to accept employment with the Buyer on substantially similar terms and
for substantially similar compensation as their current employment with the
Seller.
 
(e) Evidence satisfactory to the Buyer and its counsel that each employee of the
Seller or PDI who will be terminated in connection with the transactions
contemplated by this Agreement (each a “Terminated Employee”) will enter into a
confidentiality, and non-disclosure and non-solicitation agreement that
prohibits such Terminated Employee from disclosing or using any Confidential
Information of the Business or otherwise competing with the Business.
 
(f) Evidence satisfactory to the Buyer and its counsel that the Seller has
completed the documentation necessary to file a name change amendment for each
entity listed on Schedule 17(f), as applicable, with appropriate states to
change each corporate name to a name that does not include those names listed on
Schedule 17(f) and such other steps as required to change those corporate names
in each other jurisdiction where the such entity is qualified to do business.
 
18. Conditions to Seller’s Obligations.  The obligations of the Seller under
this Agreement are subject to the satisfaction of each of the following
conditions on or prior to the Closing Date (any of which may be waived in
writing in whole or in part by the Seller):
 
(a) The Buyer shall have performed and complied with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by
the Buyer on or prior to the Closing Date.
 
(b) All representations and warranties of the Buyer contained in this Agreement,
shall be true and correct in all material respects on the date hereof, and shall
continue to be true and correct in all material respects on the Closing Date as
though such representations and warranties were made as on and as of that date.
 
19. Assignment of Contracts.  The Seller shall use its reasonable efforts to
provide any required notice to any third party and obtain any third party
consent, authorization or waiver which is required to effect the valid
assignment of the Contracts to the Buyer, including those listed on Schedule
9(f). In the event that prior notice to or consent or authorization from a third
party is required to effect the assignment of a Contract, and such notice is not
given or such consent or authorization is not obtained prior to the Closing, the
Seller shall give any necessary notices to any third party and shall use its
best efforts in consultation with the Buyer to obtain any required third party
consent or authorization subsequent to the Closing.  The Buyer shall, if
requested by the Seller, take such steps reasonably requested by the Seller to
assist in obtaining the required consents and authorizations.  To the extent
that any Contract to be assigned to Buyer pursuant to this Agreement is not
capable of being assigned without the consent, approval or waiver of a third
person or entity, this Agreement shall not constitute a sale, assignment,
transfer, or setover or an attempted sale, assignment, transfer or setover
thereof. In those cases where a required consent to the transfer and assignment
to Buyer of any particular Contract has not been obtained prior to the Closing
Date, then subject to the terms and conditions of this Agreement, the Seller and
PDI, as applicable, shall use commercially reasonable efforts to provide the
Buyer with the benefits and burdens of such Contract (including, without
limitation, permitting the Buyer to enforce any rights of the Seller or PDI, as
applicable, arising under such Contract and agreeing to pay over to Buyer any
amounts received by the Seller on account of services
 
 
 
17

--------------------------------------------------------------------------------

 
 
provided by Buyer), and the Buyer shall, to the extent the Buyer is provided
with the benefits of such Contract, perform and in due course pay and discharge
all debts, obligations and liabilities of the Seller or PDI, as applicable,
under such Contract, and where necessary or appropriate, the Buyer shall be
deemed to be the agent of the Seller or PDI, as applicable, for the purpose of
completing, fulfilling and discharging all of the Seller or PDI's rights and
liabilities arising after the Closing Date under such Contract.
 
20. Confidentiality.  Each party acknowledges and agrees that it will have
access to, or become acquainted with, Confidential Information of the other
party in connection with the performance of its obligations under this
Agreement.  For the purposes of this Agreement, “Confidential Information” shall
mean any confidential or proprietary information of the disclosing party or any
Affiliate thereof, including but not limited to, information which relates to
the program, pricing, marketing strategy, designs, methods, discoveries,
improvements, documents, trade secrets, proprietary rights, business affairs,
customer information or employee information, and shall not directly or
indirectly at any time divulge or disclose for any purpose to any persons,
firms, corporations or other entities (collectively, “Third Parties”), or use or
cause or authorize any Third Parties to use, any such Confidential Information,
except as may be permitted by applicable law, or as may be required by court
order, in which case the receiving party shall promptly notify the disclosing
party of such order for the purpose of affording the disclosing party an
opportunity to seek a protective order.  Confidential Information does not
include information that, at the time of disclosure, (a) was known to the
receiving party prior to the date of this Agreement, without an obligation to
keep it confidential; (b) was lawfully obtained by the receiving party from a
third party without any obligation of confidentiality; (c) is, at the time of
disclosure, in the public knowledge; (d) becomes part of the public knowledge
after disclosure by publication or otherwise except by breach of this Agreement;
or (e) is developed by the receiving party independently and apart from this
Agreement.
 
The receiving party shall keep all Confidential Information in confidence and
shall not, at any time during or for a period of three (3) years from the
termination of this Agreement, without the disclosing party’s prior written
consent, disclose or otherwise make available, directly or indirectly, any item
of Confidential Information to any Third Party other than its employees and
Affiliates and their respective legal counsel, advisors and consultants who need
to know the same in connection with fulfilling the purposes of this
Agreement.  The receiving party shall use the Confidential Information only in
connection with fulfilling the purposes of this Agreement and for no other
purpose.  Each party shall inform its employees of the proprietary and
confidential nature of the Confidential Information.  Notwithstanding the
foregoing, the receiving party’s obligations under this Section shall not apply
with respect to any Confidential Information that is required to be disclosed by
the receiving party to comply with applicable laws or regulations, or with the
order of a court or tribunal of competent jurisdiction, provided that: (i) the
disclosing party receives prior written notice of such disclosure, (ii) the
receiving party affords the disclosing party a reasonable opportunity, at the
disclosing party’s sole cost and expense, to obtain confidential treatment for
such disclosure and, if possible, to minimize the extent of such disclosure, and
(iii) the receiving party makes only the most limited disclosure reasonably
required to be made in order to comply with such law, regulation or order.


21. Indemnification by the Seller and PDI. The Seller and PDI, jointly and
severally, hereby agree to indemnify, defend and hold harmless the Buyer and its
shareholders, directors, officers, employees and agents from and against any and
all losses, obligations, demands, assessments,
 
 
 
18

--------------------------------------------------------------------------------

 
 
penalties, liabilities, costs, damages, taxes, attorney’s fees and expenses
relating to any claims against, or claims of any interest in, or of a
Encumbrance or the like upon any or all of the Purchased Assets which exist on
the Closing Date or arise out of (a) to the ownership of the Purchased Assets by
the Seller, the operation of the Business by the Seller and any transactions
entered into by the Seller prior to, or a state of facts existing prior to, the
Closing Date, (b) any of the Excluded Assets or Excluded Liabilities, (c)
any  breach of any representation or warranty made by the Seller or PDI in this
Agreement and (d) any  breach of any covenant or obligation of the Seller in
this Agreement.
 
22. Indemnification by the Buyer. The Buyer hereby agrees to indemnify and hold
harmless the Seller and PDI and their respective shareholders, directors,
officers, employees and agents from and against all losses, claims, obligations,
demands, assessments, penalties, liabilities, costs, damages, taxes, attorney’s
fees and expenses asserted against or incurred by the Seller with respect (a) to
the operation of the Business by the Buyer and transactions entered into by the
Buyer with respect thereto after the Closing Date, (b) the Assumed Liabilities,
(c) any  breach of any representation or warranty made by the Buyer in this
Agreement  and (d) any  breach of any covenant or obligation of the Buyer in
this Agreement or the Note.
 
23. Defense of Claims. Within ten (10) business days of receipt by a Party of
any claim asserted by any third party, or any action commenced by any third
party involving any claim, liability or obligation within the scope of any of
the indemnifications required to be provided pursuant to Section 21 or Section
22 hereof by one of the Parties to this Agreement, the Party receiving such
claim shall give written notice thereof to the other Party, and the Party
required to make indemnification hereunder (the “Indemnitor”) shall defend or
otherwise protect such claim at its own cost and expense and with counsel of its
own choice, and shall pay any judgments rendered; provided, however, that the
other Party (the “Indemnitee”) may participate in the defense with counsel of
its own choice, the fees and expenses of which counsel shall be paid by the
Indemnitee unless (a) the Indemnitor has agreed to pay such fees and expenses,
(b) the Indemnitor has failed to assume the defense of such action, or (c) the
named parties to any such action (including any impleaded parties) include both
the Indemnitee and Indemnitor and either the Indemnitor or the Indemnitee has
been advised by counsel in writing that there will be one or more legal defenses
available to it that are different from or additional to those available to the
other Party (in which case, if the Indemnitee informs the Indemnitor in writing
that it elects to employ separate counsel at the expense of the Indemnitor, the
Indemnitor shall not have the right to assume the defense of such action on
behalf of the Indemnitee, it being understood, however, that the Indemnitor
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one firm of attorneys at any time for the Indemnitee,
which firm shall be designated in writing by the Indemnitee).
 
In the event that the Indemnitor shall fail to notify the Indemnitee that the
Indemnitor will defend any such suit, proceeding, claim or demand, within ten
(10) calendar days after the notice thereof has been given to it, the Indemnitee
shall have the right to defend the same and to obtain payment from the
Indemnitor for its reasonable costs and expenses (including attorney's fees) in
connection therewith, and for any judgments recovered against it or settlements
made by the Indemnitee; provided that, the Indemnitor shall have no
indemnification obligations with respect to any suit, proceeding, claim or
demand that is settled by the Indemnitee without the prior written consent of
the Indemnitor (which consent shall not be unreasonably withheld or delayed).
 
 
19

--------------------------------------------------------------------------------

 
 
24. Attorney’s Fees and Expenses. The Buyer on the one hand and the Seller and
PDI on the other hand hereby agree that each shall pay its own legal fees and
expenses incurred in connection with the preparation and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
 
25. No Waiver.  No delay or omission on the part of either Party in exercising
any right under this Agreement shall operate as a waiver of such right or of any
other right of such Party, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.
 
26. Notices. Any notices, requests, demands, and other communications required
to be given under this Agreement shall be in writing and shall be either (a)
personally delivered, (b) sent by U.S. certified or registered mail, return
receipt requested, postage prepaid, or (c) sent by Federal Express or other
reputable common carrier guaranteeing next business day delivery, to the
respective addresses of the Buyer, the Seller or PDI set forth below, or to such
other place as either the Buyer or the Seller may by notice given as provided
herein designate for receipt of notices hereunder.  Any such notice shall be
deemed delivered when so delivered personally or sent by facsimile transmission
or, if mailed, two (2) days after the date of deposit in the United States mail,
or if sent by overnight courier, the next business day following the date the
notice is sent.
 
                                          
 

If to the Buyer:  Informed Medical Communications   379 Thornall Street  
Edison, NJ 08837   Attn:     Steven K. Budd         Chief Executive Officer    
With a Copy of   Brian T. Moore, Esquire legal notices to:  Nelson Mullins Riley
& Scarborough LLP   One Post Office Square, 30th Floor   Boston, MA 02109     If
to the Seller or PDI: PDI, Inc.   Morris Corporate Center 1, Bldg. A   300
Interpace Parkway   Parsippany, New Jersey 07054   Attn:  Rhonda DeStefano,  
   Vice President, Associate General Counsel

 
                                                            

                                                    
27. Assignment; Binding Effect. No Party shall be permitted to assign any of
such Party’s rights, duties or obligations under this Agreement or any of the
documents referenced in this Agreement to which it is a party without the prior
written consent of the other Party; provided, however, that (i) the Seller shall
be permitted to assign this Agreement after the Closing Date to PDI or to any
Affiliate of the Seller or PDI without the prior consent of the Buyer and (ii)
the Buyer shall be permitted to assign this Agreement after the Closing Date in
connection with the consummation of any Sale Transaction without the prior
consent of the Buyer.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
 
 
 
20

--------------------------------------------------------------------------------

 
 
28. Amendment. No amendment, modification or addition to this Agreement shall be
binding unless in writing and signed by all of the Parties.
 
29. Governing Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
the state of New Jersey without regard to conflict of law principles.
 
30. Effect of Headings. The section headings used in this Agreement are solely
for convenience and shall neither affect, nor be used in connection with, the
interpretation of this Agreement.
 
31. Severability. It is mutually understood and agreed that all of the terms,
covenants, provisions, and agreements contained herein are severable and that,
in the event any of them shall be found invalid, then this Agreement shall be
interpreted as if such invalid term, covenant, provision, or agreement were not
contained herein.
 
32. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same agreement.
 
33. Further Assurances. Each Party shall cooperate with and take such additional
actions and execute and deliver such additional documents as may be reasonably
requested by the other Party in order to carry out the provisions and purposes
of this Agreement from and after the Effective Date.
 
34. No Brokers, Finders, Etc. Each of the Parties to this Agreement represents
that no person is entitled to any brokerage commission, finder’s fee or any
other like payment in connection with any transaction contemplated by this
Agreement by reason of the action of any Party to this Agreement.
 
35. Entire Agreement. This Agreement (including the Exhibits and Schedules
attached hereto) contains the entire agreement of the Parties, and no
representations, inducements, promises or agreements, oral or otherwise, not
embodied herein shall be of any force or effect.  This Agreement shall
supersede, replace and cancel all prior agreements entered into between the
Buyer, the Seller and PDI relating to the sale of the Purchased Assets, and any
such prior agreements shall be considered void and of no force and effect.
 
36. Termination.  This Agreement may be terminated and abandoned at any time
prior to the Closing Date (i) by mutual written agreement of the Seller, the
Buyer and PDI; (ii) by either the Buyer or the Seller upon written notice given
to the other Parties after entry of a restraining order or injunction
restraining or prohibiting the sale or purchase of the Purchased Assets unless a
Party has been successful in removing such injunction or restraining order prior
to the Closing Date; or (iii) (a) by the Buyer if the conditions set forth in
Section 17 have not been satisfied or waived by the Buyer on or before January
6, 2012 and the Buyer gives notice to the Seller of such termination; or (b) by
the Seller if the conditions set forth in Section 18 have not been satisfied or
waived by the Seller on or before January 6, 2012 and the Seller gives the Buyer
notice of such termination.  Upon such termination there shall be no liability
on the part of any Party to the other Parties except that any Party shall be
entitled to recover damages if any such termination is caused by the failure of
any or the conditions contained in Section 17 or Section 18 and such failure is
caused by a misrepresentation or breach of covenant of another Party.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
37. Public Announcements.  Any public announcements or similar publicity with
respect to this Agreement or the transaction contemplated herein shall be at
such time and in such manner as the Parties shall mutually agree in writing,
provided that nothing herein shall prevent any Party from, upon notice to and
opportunity to review by the other, making such public announcements as such
Party’s legal obligations may require.
 
38. CONDITION OF PURCHASED ASSETS.  ALL OF THE PURCHASED ASSETS ARE BEING
PURCHASED BY THE BUYER IN THEIR CONDITION ON THE CLOSING DATE “AS IS,” WITH NO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND THE
SELLER DISCLAIMS ANY AND ALL OTHER EXPRESS AND IMPLIED WARRANTIES WITH RESPECT
TO ANY OF THE PURCHASED ASSETS EXCEPT THOSE SET FORTH IN THIS AGREEMENT.
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.
PHARMAKON, LLC


/ S / Jeffrey E. Smith   
By:              
Name:              Jeffrey E. Smith
Title:              Chief Financial Officer




PDI, INC.


/ S / Jeffrey E. Smith   
By:              
Name:              Jeffrey E. Smith
Title:              Chief Financial Officer




INFORMED MEDICAL COMMUNICATIONS, INC.


/ S / Steven K. Budd   
By:             
Name:             Steven K. Budd
Title:             Chief Executive Officer

 
22

--------------------------------------------------------------------------------

 



 

